Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 112

1.	Claims 1-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant(s) regard as their invention.
	As per independent claim 1, the phrase “to compute an expectation value of a first operator more efficiently than Pauli-based grouping, the first operator comprising a plurality of component operators, wherein at least one of the plurality of component operators is not a product of Pauli operators” (lines 2-6) is vague and indefinite.  The “first operator” should be defined.  The examiner notes that the technology art, the newer/modified/combined operator is usually efficiently than the old one.  Similarly noted other independent claims [18, 35 & 38].
	As per dependent claim 4, the “the linear combination ...” (line 2) lacks antecedent basis.  Claim 4 should dependent on claim 3.   Similarly noted claim 21.
	As per dependent claim 6, the phrase “a method other than a linear combination’…” (lines 5-6) is vague and indefinite. Similarly noted 23.

			Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
3.	Claims 1-12, 18-29 and 35-40 are rejected under 35 U.S.C. 103 as being unpatentable over Peruzzo et al (Applicants’ admission prior art (“A variational eigenvalue solver …”) in view of Motta et al (Applicants’ admission prior art (“Low rank …”).
	As per independent claim 1, Peruzzo et al discloses, e.g., see Fig. 1, the invention substantially as claimed, including: 
Claim 1.  A method for using a measurement module to compute an expectation value of a first operator (see page 1, Hamiltonian H) 
1) computing the expectation value of the first operator, comprising:
(a) on a quantum computer (Fig. 1, quantum portion), using the measurement module to make a quantum measurement of at least one of the plurality of component operators, to produce a plurality of measurement outcomes of the at least one of the plurality of component operators; and 
(b) on a classical computer (Fig. 1, digital portion), computing the expectation value of the first operator by averaging at least some of the plurality of measurement outcomes.  
It is noted that Peruzzo et al do not specifically detail the claimed wherein at least one of the plurality of component operators is not a product of Pauli operators”; however, the feature is old and well known in the quantum art.  For example, Motta et al disclose the equivalent feature (see Abstract, “[w]e substantially reduce the gate complexity of such primitives through a two step low-rank factorization of the Hamiltonian and cluster operator accompanied by truncation of small terms”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Motta  et al’s feature (Hamiltonian and cluster operator ) in Peruzzo et al, thereby making the claimed invention, because the proposed device is a hybrid quantum classical computer capable of performing the function(s) using the “at least one of the plurality of component operators is not a product of Pauli operators” as claimed.
	As per dependent claims 2-4 and 7, Motto et al do disclose the claimed features (see page 3, left col., “[t]o realize this algorithm within …one can decompose ech Givens rotation gate in two arbitrary single-qubit rotations and each diagonal pair interaction in one arbitrary single-qubit rotation”).
	As per dependent claims 5-6, Motto et al do disclose the claimed features (see Abstract, “[w]e substantially reduce the gate complexity of such primitives through a two step low-rank factorization of the Hamiltonian and cluster operator accompanied by truncation of small terms”).  
	As per dependent claims 8-10, Peruzzo et al do disclose the claimed features (see page 9, left col., “[w]e wish to find the average value of the Hamiltonian”).  
	As per dependent claim 11, Peruzzo et al do disclose the claimed features (see page 7, left col., “3. Repeat until… ii. Classically sum on CPU the values from the QPU with their appropriate weights…”).  
	As per dependent claim 12, Peruzzo et al do disclose the claimed features (see page 1, right col., “[t]his algorithm computes the expectation value of a given Hamiltonian H…”).  
As per dependent claim 17, Peruzzo et al do disclose the claimed features (see page 8, left col. “Finding excited states” section, “[f]requently, … Fortunately our scheme can be used with only minor modification to find these excited states by repeating the procedure…”).  

Due to the similarity of claims 18-29 and 34 to claims 1-12 and 17, they are rejected under a similar rationale.

	As per independent claim 35, the claim is similar to claim 1 except the “(a) simulating a quantum computer measurement module to make a simulated quantum measurement” feature.  Peruzzo et al disclose (see Fig. 1, “Algorithm 2: The classical minimization algorithm, run on the CPU, takes (H)… QPU”.
As per dependent claims 36-37, Peruzzo et al do disclose the claimed features (see page 3, left col., “[o]ne example … Hartree-Fock ground state”).  

Due to the similarity of claim 38-40 to claim 35-37, they are rejected under a similar rationale.

4.	Claims 13-16 and 30-33 are rejected under 35 U.S.C. 103(a) as being unpatentable over Peruzzo et al (Applicants’ admission prior art (“A variational eigenvalue solver…”) in view of Motta et al (Applicants’ admission prior art (“Low rank …”) as applied to claims 1 and 18 above, and further in view of Bookatz et al (Applicants’ admission prior art (“Error suppression …”).
	Peruzzo et al and Motta et al have been discussed in paragraph No. #3 above.
	As per dependent claims 13-16 and 30-33, the claims detail the “first operator”.  Bookatz et al disclose the claimed features (see page 4, section 3 “The Hamiltonian model…”, “[f]urthermore, we add extra terms (acting only on the system) that penalize system states that are… The … after encoding and penalty modifications, consists of three parts,..”. 

Conclusion

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Cited reference is art of interest.
	Harry Putra et al disclose a hybrid quantum classical computer having Pauli operator and Hamiltonian operator.
 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan V. Mai whose telephone number is (571) 272-3726.  The examiner can normally be reached on Mon, Wed and Fri from 9:30am to 2:30pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mehta Jyoti, can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is:
			Official	 	(571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Tan V Mai/ 		Primary Examiner, Art Unit 2182